Order entered May 9, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00040-CV

              IN THE INTEREST OF B.P. AND S.P., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-20-04783

                                       ORDER

      We REINSTATE this appeal.
      As directed by this Court, the trial court conducted a hearing and signed an
order on appellant’s Rule 306a motion finding that appellant or his counsel first
either received notice or acquired actual knowledge of the judgment on November
19, 2021. See TEX. R. CIV. P. 306a(5); TEX. R. APP. P. 4.2(c). In light of the trial
court’s finding, appellant’s notice of appeal filed on December 10, 2021 was
timely. Accordingly, we DENY appellant’s motion for an extension of time to file
his notice of appeal as moot.
      Because the clerk’s and reporter’s records have been filed, appellant shall
file his brief on the merits within thirty days of the date of this order.
                                               /s/    KEN MOLBERG
                                                      JUSTICE